Le Grand, C. J.,
delivered the opinion of this court.
We think the injunction improperly issued in this case, and that the order should be reversed. The bill does not allege way fraud on the part of the appellant, but merely against the deputy of the sheriff of Baltimore city, and this fraud is averred to consist in the fact,that the summons was served on the appellee without the limits of the city and within those of tho county of Baltimore, and in the failure of the officer to report the appellee as ‘Aion est,” he being informed of the residence of the appellee in the county, and promising so to report the fact.
The bill admits that the complainant is indebted to the defendant, but it does not state the amount, nor offer to pay it. The case of Fowler vs. Lee, 10 Gill & Johnson, 363, shows, to use its language, that “Courts of Chancery do not lightly interfere with judgments at law. It is only for the prevention of fraud, or to relieve from subtantial injury or gross injustice, that its high and extraordinary power of interference by injunction is ever resorted to. It is never merely for the corree*62tion of informalities or irregularities in legal or judicial proceedings. He who seeks to avail himself of such defects, must prosecute his remedies at law; from a court of equity he can receive no countenance.” It may be said of the present complainant as was said of the one in the case referred; “to obtain relief by injunction against this judgment he should, by his bill, have offered to do equity, by paying into court the debt which, by his own statement, he had shown himself in honor and in conscience under an obligation to pay.” Besides these objections, the party had the right to proceed under the Act of 1787, chapter 9, and he availed himself of it. The judgment of the court being against him he is concluded thereby.
(Decided July 1st, 1859.)

Order reversed, with costs.